The trial court committed error in sustaining the demurrer to the defendant's plea. Moore v. State, 71 Ala. 307; Brooke v. State, 155 Ala. 78, 46 So. 491. If there was connivance or procurement on the part of the defendant in the judgment rendered in the justice of the peace court, the solicitor should have set it up by replication.
For the error of the trial court in sustaining the state's demurrer to the plea, the judgment of the trial court is reversed, and the cause is remanded.
Reversed and remanded.